UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
PETER GEORGACARAKOS,                )
                                    )
                  Plaintiff,        )
      v.                            )                  Civil Action No. 11-1655 (JDB)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION, et al.,              )
                                    )
                  Defendants.       )
___________________________________ )


                                  MEMORANDUM OPINION
       On January 20, 2012, the defendants filed a motion for summary judgment [Dkt. #12]. In

its January 25, 2012 Order, the Court advised the plaintiff, among other things, of his obligation

to file an opposition or other response to the motion. Further, that Order expressly warned the

plaintiff that, if he failed to file his opposition by February 24, 2012, the Court would treat the

motion as conceded. To date, the plaintiff neither has filed an opposition nor requested

additional time to do so. Accordingly, the Court will treat the defendants’ motion as conceded.


       An Order accompanies this Memorandum Opinion.




DATE: March 15, 2012                           JOHN D. BATES
                                               United States District Judge